ON PETITION FOR REHEARING
STATON, Presiding Judge.
We grant the petition for rehearing for the sole purpose of clarifying our holding on the issue of the trial court's nune pro tune order correcting the docket sheet entry to reflect the correct filing date of the Welfare Department's claim.
The Clerk of the LaGrange Circuit Court has certified that the records of the court contain an original and a duplicate original of the claim. The claim forms are physically attached and one bears an illegible file stamp. The second claim form, what appears to be the duplicate original, bears the faint but legible date of September 14, 1983.
It is thus indisputable that the entry was based on written material contemporaneous with the date of the action described, found in the records of the case, required by law to be kept, showing the action taken. Stowers v. State (1977), 266 Ind. 403, 363 N.E.2d 978.
We, therefore, reaffirm our holding in In Re Estate of Keeler (1985), Ind.App., 476 N.E.2d 917 that the nune pro tune entry was proper. In all other matters our earlier opinion is unchanged.
HOFFMAN and GARRARD, JJ., concur.